Citation Nr: 0813006	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  03-17 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for arthritis of the 
left shoulder.

3.  Entitlement to service connection for arthritis of the 
right shoulder.

4.  Entitlement to service connection for arthritis of the 
finger joints of both hands.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from September 1956 to 
December 1958 and from December 1964 to September 1979.

This matter came before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal was remanded for additional development of the 
record in October 2007 and has been returned to the Board for 
appellate consideration.


FINDINGS OF FACT

1.  The veteran did not have service in Vietnam.

2.  Diabetes mellitus is not due to herbicide exposure or any 
other event during the veteran's period of active service.

3.  Arthritis of the left and right shoulders and diabetes 
mellitus were not manifest in service or within one year of 
service; current arthritis of the left and right shoulders is 
unrelated to the veteran's service.

4.  Arthritis of the finger joints was not manifest in 
service or within one year of service; current arthritis of 
the finger joints is unrelated to the veteran's service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.  Arthritis of the left and right shoulders was not 
incurred in or aggravated during service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

3.  Arthritis of the finger joints was not incurred in or 
aggravated during service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the instant case, the veteran's claims were received after 
the enactment of the VCAA.

An April 2002 letter discussed the evidence necessary to 
support a claim of entitlement to service connection.  The 
development action taken by VA was noted and the veteran was 
asked to identify additional relevant evidence.  

A letter dated in August 2003 advised the veteran of the 
disabilities that could be presumptively service-connected 
based on exposure to Agent Orange.  He was asked to submit 
evidence indicating that he served in Vietnam between January 
1962 and May 1975.  The evidence of record was listed and the 
veteran was told how VA would assist him in obtaining 
additional evidence.  The letter discussed the evidence 
necessary to support a claim for direct service connection.  

In March 2006 the veteran was advised of the manner in which 
VA determines disability ratings and effective dates.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The content 
of the notice provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to VA's duty to assist, identified treatment 
records have been obtained and associated with the record.  A 
VA examination has been conducted with respect to the 
veteran's claimed hand and shoulder disabilities.  VA has 
made numerous attempts to verify the veteran's claimed 
service in Vietnam.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

The Board acknowledges that the veteran has not been afforded 
a VA medical examination of his claimed diabetes mellitus.  
However, the Board finds that a VA examination is not 
necessary in order to decide the veteran's claim.  There are 
two pivotal cases which address the need for a VA 
examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and 
McClendon v. Nicholson, 20 Vet App. 79 (2006).  In McClendon, 
the Court held that in disability compensation claims, the 
Secretary must provide a VA medical examination when there 
is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas, the Court held that a VA examination is necessary 
when the record: (1) contains competent evidence that the 
veteran has persistent or recurrent symptoms of the claimed 
disability and (2) indicate that those symptoms may be 
associated with his active military service.

In the instant case, there is no competent evidence 
suggesting that the veteran's diabetes mellitus is associated 
with his active service.  As such, an examination is not 
warranted.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Initially, the Board notes that the evidence does not support 
a finding that the veteran engaged in combat.  Thus, he is 
not entitled to application of the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002).

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for arthritis or diabetes 
mellitus if manifested to a compensable degree of 10 percent 
or more within one year following active service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

	Diabetes Mellitus

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive 
service connection on the basis of herbicide exposure for 
specified diseases manifested to a degree of 10 percent 
within a specified period in a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  It also provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in 
regulations prescribed under this section warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. § 
1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  38 
U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).

The VA General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that the term "service in 
Vietnam" does not include service of a Vietnam era veteran 
whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace.  See VAOPGCPREC 7-93.  A 
showing of actual duty or visitation in the Republic of 
Vietnam is required to establish qualifying service in 
Vietnam.

The veteran's service personnel records do not reflect 
service in Vietnam.  Specifically, they show that the veteran 
was stationed at two air bases in Thailand during the period 
from July 1968 to July 1969.  While the veteran asserts that 
he was in-country on temporary duty assignments, the evidence 
does not support such.  The veteran also maintains that his 
receipt of the Bronze Star indicates his presence in Vietnam.  
However, the citation to accompany the award of the Bronze 
Star clearly indicates that the medal was awarded for service 
to the 6004th Support Squadron, Udorn Royal Thai Air Force 
Base, while engaged in ground operations.  

Given the evidence of record, the veteran is not presumed to 
have exposure to herbicides because he did not enter Vietnam 
during his service in Thailand. Accordingly, to establish 
exposure to herbicides during service, the veteran must 
provide evidence of such exposure.  The record contains no 
evidence indicating that the veteran was exposed to Agent 
Orange or other herbicides during service.  Therefore, the 
veteran is not entitled to the presumption of service 
connection for diabetes mellitus due to exposure to 
herbicides during active service in Vietnam.

With regard to whether the evidence establishes a direct 
connection between the veteran's development of diabetes 
mellitus and his period of active service, the Board notes 
that there is no competent evidence of a relationship between 
the veteran's current diagnosis of diabetes mellitus, and his 
period of active service.  There is no evidence of diabetes 
mellitus in service or for many years after the veteran's 
retirement.  Rather, when examined for retirement purposes, 
the endocrine system was normal and urinalysis was negative 
for sugar; findings that are not indicative of diabetes.  In 
fact, according to a March 2002 letter from M.A.C., M.D., the 
veteran's diabetes mellitus was not diagnosed until June 
2001.  This establishes a remote, post-service onset of the 
disease.  The Board observes that the veteran has not 
produced any competent evidence indicating a relationship 
between any disease or injury in service and his diabetes 
mellitus.  There is a remarkable lack of credible evidence of 
pathology or treatment in proximity to service or within many 
years of separation.  Absent reliable evidence relating this 
disability to service, the claim of entitlement to service 
connection must be denied.

Under these circumstances, the Board finds that the claim for 
service connection for diabetes mellitus must be denied.  As 
the competent evidence does not support the claim, the 
benefit-of-the-doubt doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

	Arthritis of the Shoulders and Finger Joints

Review of the service medical records indicates that, in 
January 1965, the veteran reported a periodic peculiar 
"catching" sensation in the left scapula area, unrelated to 
food or exercise.  He indicated that it was relieved with 
stretching.  The impression was no serious disease. 

In August 1976, the veteran caught his little finger in a 
door.  Objectively, there was a tear and laceration of left 
little finger, distal phalanx lateral.  The assessment was 
tear-injury of left little finger. 

In August 1977, the veteran reported an injury to the right 
5th finger with a history of dislocation but no treatment.  
Objectively, there was swelling and tenderness with minimal 
flexion. 

In October 1977, the veteran reported old dislocation of 
right 5th finger PIP (proximal interphalangeal joint).  
Objectively, there was stiffness and slight swelling, but no 
tenderness.  Panine exercises were planned.  An X-ray was 
negative for fracture/dislocation.  

On separation examination in November 1978, the veteran 
reported a history of bilateral shoulder pain and injury to 
the right 5th digit.  The examiner indicated that shoulder 
pain was not documented by records; history of 5th digit 
treatment was noted.  The history portion of the examination 
report shows: "Little finger, right hand, slipped out of 
joint about 1 year ago while moving some boxes."  Clinical 
evaluation revealed normal upper extremities.  The summary of 
defects and diagnoses showed no condition of the shoulders or 
joints of the hands.

Post-service medical records show that, in October 1981, the 
veteran was seen at the Air Force Base Clinic for pains in 
left side of neck; his left neck and shoulder were noted to 
bother him.  The assessment was myositis with neuralgia.  

Private medical records reflect that the veteran was followed 
for heart disease and that, in December 1994, he reported 
right shoulder pain in association with shortness of breath.  
The assessment was that the shoulder pain was most likely not 
due to coronary disease, but some form of musculoskeletal 
discomfort.  

A letter dated November 1997 from a private physician 
reflects that the veteran had complaints of left shoulder, 
neck, jaw and teeth pain, which was similar to pain he had 
prior to angioplasty.  Angina and hypertension were assessed. 

A treatment note dated October 1998 reflects complaints of 
clogged arteries and history of left shoulder and neck pain. 

A letter dated January 1999 from a private physician reflects 
that the veteran presented for an evaluation of subclavian 
steal syndrome, characterized by episodes of left shoulder 
pain and pain radiating up the neck and jaw.  The examiner 
determined that the veteran did not have subclavian steal 
syndrome, and reported that his symptoms seemed cardiac in 
nature. 

In March 1999, the veteran complained of left shoulder pain 
and history of same symptoms at right shoulder.  An X-ray of 
left shoulder revealed soft tissue calcification.  

A treatment note dated May 1999 reflects that the veteran was 
referred to physical therapy for left shoulder impingement 
syndrome.  A May 1999 note reflects an assessment for 
calcific bursitis/tendonitis.  

Physical therapy notes dated June 1999 and May to July 2000 
reflect that the veteran was provided therapy and exercises 
to improve left shoulder pain.  In May 2000 the veteran 
reported shoulder pain of three years' duration.

A VA examination was carried out in June 2007.  The examiner 
reviewed the veteran's service medical records and carefully 
recited the pertinent entries.  The veteran complained of 
pain in his fingers.  He was unable to provide dates of onset 
or treatment.  He stated that since retirement in 1979, his 
bilateral shoulder and finger joint conditions had 
progressively worsened.  The examiner noted that he could not 
identify any treatment for the veteran's hands over the many 
years and indicated that the veteran did not provide any 
substantive evidence reflecting treatment for his hands.  
Upon physical and X-ray examination, the diagnoses were 
osteoarthritis of the bilateral hands and osteoarthritis of 
the bilateral acromioclavicular joints.  The examiner 
indicated that, after careful review of the veteran's service 
records and post-service medical documentation, he could find 
evidence of bilateral shoulder painful conditions that would 
constitute service nexus or aggravation.  However, he 
concluded that the current bilateral shoulder diagnosis was 
not at least as likely as not related to service.  With 
respect to the veteran's hands, the examiner indicated that 
he could not find bilateral  hand conditions associated with 
service treatment, with the exception of the laceration of 
the left fifth finger and the right fifth finger reported 
dislocation.  He concluded that the veteran's bilateral hand 
condition was not at least as likely as not related to 
service.

In a November 2007 addendum, the examiner reviewed the record 
and concluded that the current bilateral shoulder and hand 
conditions were unlikely due to or related to service.

Having carefully reviewed the evidence pertaining to these 
claims, the Board has concluded that service connection is 
not warranted.  In this regard, the Board notes that the 
veteran reported shoulder problems on his retirement 
examination in 1978.  However, as noted by the VA examiner, 
there was no reference to the veteran's shoulders in the 
service medical records.  The Board additionally notes that 
the veteran's shoulders were clinically normal on discharge 
physical examination.  The first evidence indicating a 
shoulder disability dates to October 1981, at which time the 
assessment was myositis with neuralgia.  Soft tissue 
calcification was not assessed until March 1999.  The Board 
also observes that in May 2000 the veteran reported that his 
shoulder pain had started only three years previously.  A 
confirmed diagnosis of arthritis was not made until the VA 
examination in June 2007.  In a November 2007 addendum, the 
examiner concluded that the bilateral shoulder condition was 
not due to or related to service.

Regarding the veteran's claimed arthritis of the finger 
joints, the Board notes that although the veteran claims 
painful hands and relates the condition to service, there is 
no evidence of arthritis in the service medical records and 
no indication of treatment in the post-service records.  
While there is a current diagnosis of arthritis of the finger 
joints, none of the medical evidence links the current 
disability to any disease or injury in service.  A confirmed 
diagnosis of arthritis was not made until the VA examination 
in June 2007.  At that time, the examiner concluded that the 
bilateral hand condition was not related to service.

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  While the record 
demonstrates current diagnoses relating to the veteran's 
bilateral shoulders and hands, it does not contain competent 
evidence which relates these claimed disabilities to any 
injury or disease in service.  The Board has considered the 
veteran's argument that the claimed disabilities are related 
to service.  However, he is not, as a layperson, qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In summary, the evidence clearly points to a remote, post-
service onset of the claimed arthritis of the bilateral 
shoulders and hands.  There is a remarkable lack of credible 
evidence of pathology or treatment in proximity to service or 
within many years of separation.  The Board finds the 
negative and silent record to be far more probative than the 
veteran's remote, unsupported assertions.  Rather, the 
competent evidence clearly establishes that the post-service 
diagnoses relating to the veteran's bilateral shoulders and 
hands are not related to service.  The Board has considered 
the record, to include the veteran's assertions.  However, 
the most probative evidence consists of treatment records 
reflecting no diagnosis referable to the shoulders until May 
1999 and no diagnosis of arthritis until the VA examination 
in 2007.  Additionally, there was no diagnosis of arthritis 
of the finger joints until the VA examination in June 2007.  
Absent reliable evidence relating these disabilities to 
service, the claim of entitlement to service connection must 
be denied.

The Board does note that in June 2007 a VA examiner, at one 
point, reported that he could find evidence regarding the 
shoulders that would constitute a service nexus or 
aggravation.  However, that comment must be read in 
conjunction with the complete record, to include the ultimate 
conclusion and the addendum.  Based upon the conclusion in 
the June report and the addendum, we conclude that there was 
no nexus to service and that the report of a nexus was in 
error.  Far more persuasive is the conclusion in the addendum 
that the disabilities were unlikely due to or related to 
service. 

In reaching its conclusion, the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert.




ORDER


Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for arthritis of the left 
shoulder is denied.

Entitlement to service connection for arthritis of the right 
shoulder is denied.

Entitlement to service connection for arthritis of the finger 
joints of both hands is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


